Case 1:20-cv-21387-JEM Document 30 Entered on FLSD Docket 12/10/2020 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                         MIAMI DIVISION
                                        CASE NO.: 20-CV-
                                           21387-JEM

   MELISSA LOPEZ,

          Plaintiff,

   vs.

   THE CITY OF MIAMI, a Municipality,
   and JAVIER ORTIZ, in his individual
   capacity,

        Defendant(s).
  ____________________________________/


                                  MEDIATION REPORT
                             PURSUANT TO S.D. FLA. L. R. 16.2 (F)
         The captioned case was mediated on Thursday, December 10, 2020. Counsel appeared for

  and with the Parties present. Mediation between the parties resulted in a resolution of all issues.


           I HEREBY CERTIFY that a true and correct copy of the foregoing was emailed this

  10th day of December 2020, to: David Alan Frankel, Esq. < Davidfrankel7@gmail.com >Henry J.

  Hunnefeld,    Esq.    <   hjhunnefeld@miamigov.com          >;   Oscar    E.   Marrero,    Esq.       <

  oem@marrerolegal.com.


                                        By: /s/Jerald Bagley____________
                                            JERALD BAGLEY, ESQ.
                                            Florida Bar No. 0471283
                                            FL. S. Ct. Certified Circuit/Family Court Mediator
                                            201 Alhambra Circle | Suite 1205 |
                                            Coral Gables, FL 33134
                                            (O) 786-304-2239 (M) 305-342-0530
                                            E-Mail: jb@jbagleymediationservices.com
